OPINION — AG — ** INTIMIDATIONS — CRIMINAL — TESTIFY ** WE HAVE A NOVEL QUESTION: " IT APPEARS THAT YOU HAVE PENDING IN THE COUNTY DISTRICT COURT A PROSECUTION IN WHICH YOU ARE CHARGING THE DEFENDANT  WITH USING THREATS AND INTIMIDATIONS TO PREVENT A MATERIAL WITNESS FROM APPEARING AND TESTIFYING FOR THE STATE IN A CRIMINAL TRIAL IN YOUR COUNTY IN VIOLATION OF 21 O.S. 546 [21-546]. YOU STATE THAT THE THREATS AND INTIMIDATIONS ALL OCCURRED IN AN ADJOINING COUNTY AND THAT A DEMURRER TO THE INFORMATION HAD BEEN FILED ON THE GROUND THAT MARSHALL COUNTY DOES NOT HAVE JURISDICTION. YOU CALL ATTENTION TO THE FACT THAT THE FAILURE OF THE WITNESS TO TESTIFY WOULD PREVENT A SUCCESSFUL PROSECUTION OF THE CASE IN WHICH SUCH WITNESS WAS TO APPEAR, THUS ACTUALLY OBSTRUCTING THE ADMINISTRATION OF JUSTICE IN MARSHALL COUNTY, EVEN THOUGH THE THREATS AND INTIMIDATIONS OCCURRED IN ANOTHER COUNTY, AND YOU ARE, THEREFORE, OF THE OPINION THAT THE DEFENDANT IS SUBJECT TO PROSECUTION IN YOUR COUNTY " ? — IT MUST BE DETERMINED BY THE COURT. (JURISDICTION) CITE: 22 O.S. 124 [22-124] (SAM H. LATTIMORE)